Blandford, J
— An owner of land conveyed it by deed to P., to enjoy and have the rents and profits thereof during her life, the grantor reserving to himself and consenting to be trustee for said P., to have and to hold the said land during her life, and at her death to her children 2
Held, that the only trust estate created was for the life tenant, and her children took a vested remainder. Therefore, the chancellor had no power to decree a sale of their interest in the land at chambers in vacation, and a sale of the corpus under a decree so rendered conveyed only the trust estate of the life usee. Code §§2320, 2327.
(a) The judges of the superior court ot' this State can do no act-nor grant any decree in vacation unless it be authorized by statute.
Judgment affirmed.